Citation Nr: 1415646	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a urinary tract disability, claimed as urethral stricture and hematuria, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 1988, and subsequent service with the Army National Guard.  He served a second period of active duty from October 2004 to December 2005.

This matter came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded the instant claims in September 2011.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As noted by the Board in its September 2011 decision, the issue of service connection for erectile dysfunction was raised by the Veteran's March 2011 testimony.  The issue was referred to the agency or original jurisdiction (AOJ) for appropriate action.  Review of the record does not reveal that this issue has been addressed by the AOJ.  Thus, it is again referred for appropriate action.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Urethral stricture was not manifest in service and is unrelated to service.

2.  There is no current diagnosis of hematuria that is related to service.

3.  The Veteran's urinary tract symptoms have been ascribed to the known clinical diagnosis of benign prostatic hypertrophy.


CONCLUSION OF LAW

The Veteran does not have a urinary tract disability, to include urethral stricture and hematuria, that is the result of disease or injury incurred in or aggravated during active service, nor does he exhibit signs and symptoms related to his urinary functioning as manifestations of an undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2007, prior to the adjudication of the Veteran's claims, discussed the evidence necessary to support claims for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was invited to submit or identify relevant evidence.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the preadjudicatory notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  While VA treatment records for a short period appear to remain outstanding, as discussed below, there is no indication that such records are relevant to the issue decided herein.  VA examinations have been conducted.  The Board finds that the examinations are adequate, in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the appellant also was afforded a hearing before an AVLJ during which he presented oral argument in support of claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran maintains that he has a urinary tract disability that is related to his deployment to Iraq in 2004 and 2005.  

Service treatment records include an annual medical certificate dated in May 2004, in which the Veteran denied current medical problems.  

On pre-delopyment health assessment in November 2004, the Veteran indicated that he had medical or dental problems.  The health provider noted that a dental referral was indicated.  He determined that the Veteran was deployable.  

In January 2005, the Veteran was seen with complaints of acute onset midepigastric pain and back pain.  He noted that he had difficulty taking a deep breath.  He also indicated that he had burning with urination and that his urine was more concentrated.  He denied any difficulty with urination.  He stated that his pain was worse with coughing.  Urinalysis was normal.  Ultrasound revealed no gallstones and no gallbladder wall thickening.  The right kidney and liver were within normal limits.  The impression was negative right upper quadrant ultrasound; however, the provider noted that the pancreas evaluation was incomplete.  The discharge note indicates an impression of pain in the abdominal wall, much improved with nonsteroidal anti-inflammatories.  The Veteran was advised to follow up as needed if his pain worsened.  

On post-deployment health assessment in November 2005, the Veteran noted that he was in Iraq from December 2004 to December 2005.  He indicated that his health worsened during deployment.  He noted that he had the flu in January 2005.  He denied frequent indigestion and vomiting during deployment.  The health provider did not indicate that referral was necessary for a genitourinary problem.  

On post-deployment health assessment in December 2005, the Veteran stated that his health worsened during his deployment, and that he was seen on sick call 10 times.  He noted that he was sick in February 2005 and spent three days in the hospital.  He endorsed frequent indigestion and vomiting during deployment.  The health provider acknowledged environmental, occupational, and mission related exposure concerns, but did not state that referral was indicated for any genitourinary problem.  

On post-deployment health assessment in July 2006, the Veteran stated that his health worsened during his deployment.  He endorsed only headaches and increased irritability.    

An August 2006 VA treatment record indicates the Veteran's report of having just returned from Iraq.  He indicated that he had been seen in June 2006 by a urologist, who told him that he had a ureteral stricture.  The provider noted the Veteran's report of bleeding from the urinary tract during his deployment to Iraq.  The Veteran indicated that he had dysuria and that sometimes his testicles ached.  The provider noted that urinalysis was clear.  He indicated that the Veteran probably had a stricture and prostatitis in combination.  He proposed dilation under sedation.  Antibiotics were prescribed.  

Intravenous pyelogram (IVP) in September 2006 revealed no evidence of hydronephrosis.  The provider noted that findings might be suggestive of a partial left mid ureteral stone which was probably passed during examination.  Clinical correlation was requested to determine whether the Veteran had left flank pain.  The provider further noted that later views of the left ureter appeared normal.  

A September 2006 VA treatment record reflects the Veteran's complaint of voiding frequency.  The provider noted that the Veteran had undergone IVP the previous day.  He further noted that the Veteran was being treated for benign prostatic hypertrophy and urinary tract infection.  

In his November 2006 claim, the Veteran indicated that he had a urinary issue that began in March 2005, and that he had been treated at the Saginaw VA Medical Center (VAMC).

A November 2006 VA treatment record indicates that the Veteran underwent cystoscopy and had some prostatic inflammation.  The provider noted that IVP revealed no evidence of any severe disease.  The Veteran was advised to return if he experienced further bleeding.  

On VA examination in March 2007, the Veteran's history was reviewed.  He reported that he was found to have blood in his urine during his deployment.  The examiner noted that the Veteran had undergone cystoscopy for hematuria and scrotal pain in September 2006.  The Veteran endorsed anorexia, nausea, fever, chills, fatigue, weakness, and flank or back pain.  He also endorsed urinary urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining, hematuria, nocturia, and stress incontinence.  He indicated that he had cardiovascular symptoms including fatigue, dyspnea at rest and on mild to severe exertion, and intermittent peripheral edema.  Physical examination revealed no abdominal or flank tenderness and normal bladder.  The urethra was normal, as was perineal sensation.  Peripheral edema was noted in the lower extremities, right greater than left, noted to be likely due to the Veteran's right knee problem.  Examination of the penis was normal.  The testicles were tender.  

In May 2007, the Veteran was seen for complaints of difficulty urinating.  He noted that he had experienced problems for "some time" but that that the problem was worse in the previous few weeks.  He reported difficulty starting and some pain in the left groin if he strained.  He also endorsed dribbling and nocturia times three.  The provider noted a past history of urethral stricture; the Veteran reported that he was "rodded" six months previously.  Genital examination was within normal limits.  The impression was history of urethral stricture.  On urology consultation later in May 2007, a VA provider noted that the Veteran had a history of urethral stricture and urethral dilations.  The impression was urethral stricture and urinary tract infection.  Cystoscopy revealed a deep stricture.

In May 2008 the Veteran complained of problems with urination and consistency of stream.  He was referred to urology.

At his March 2011 hearing, the Veteran testified that he was in Iraq from December 2004 to December 2005.  He stated that he was very sick when he first got to Kuwait and was urinating blood.  He indicated that he was told that his coughing was depressing his bladder and kidneys and that this caused breaking of blood vessels, resulting in blood in his urine.  He stated that he was not given a definitive diagnosis.  He related that he had been dilated three times since returning from Iraq.  

On VA examination in November 2011, the Veteran reported that he was treated for flu in Kuwait, and medevac'd to a hospital for treatment because blood was found in his urine.  He indicated that he experienced frequency in Iraq and that it continued following his return.  He stated that he went to a urologist who told him that he had a restricted urethra.  He indicated that he underwent cystoscopy which helped for a time.  He noted that he was told that the stricture was caused by an enlarged prostate.  With respect to current symptoms, he noted frequency and slow flow.  Following physical examination, the diagnosis was one episode of microscopic hematuria, resolved; and urethral stricture, resolved.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the Veteran was treated in January 2005 for abdominal pain and burning on urination.  He noted that one urinalysis showed a trace of hemolyzed blood with three to five red blood cells, which was a one-time episode of blood that was not reproduced and was not diagnostic for any specific condition.  He also noted that VA records showed no blood in the Veteran's urine since August 2006.  He concluded that the Veteran did not have hematuria, and that therefore a nexus to service could not be established.  He indicated that the Veteran was diagnosed with benign prostatic hypertrophy in 2007, which can cause urinary symptoms of frequency and slow stream.  He stated that the hypertrophy was the cause of the Veteran's symptoms. He noted that in August 2006 the Veteran was seen and gave a history of having a urethral stricture, but that cystoscope in September 2006 was negative.  He also noted that urethral stricture was shown on cystoscope in May 2007, but not in August 2007.  He concluded that urethral stricture was not related to service.

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection on a presumptive basis for a urinary tract disability as a manifestation of an undiagnosed illness is not warranted.  In that regard, the Board observes that the Veteran's urinary tract symptoms have been medically ascribed to the diagnosis of benign prostatic hypertrophy. There is no competent medical evidence in the record that contradicts these findings. Thus, because the Veteran's claimed urinary tract symptoms have been medically associated with benign prostatic hypertrophy, service connection is not warranted on a presumptive basis for urinary symptoms as a manifestation of an undiagnosed illness. 

The Board also concludes that service connection is not established on a direct basis.  As noted, the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's genitourinary system. The medical evidence of record initially documents findings related to prostatitis and stricture in August 2006.  However, the November 2011 VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that the Veteran's symptoms were related to benign prostatic hypertrophy which had been diagnosed in 2007.  He provided a reasoned opinion, based on complete review of the record and examination of the Veteran.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

A grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of prostatic hypertrophy, it does not contain reliable evidence which relates this disability to any incident of service. 

The Board has considered the Veteran's testimony during his personal hearing that he experienced symptoms in service and that they continued following deployment.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, while there is evidence indicating one instance of hematuria during service, the November 2011 VA examiner indicated that this was a one-time episode that was not reproduced and was not diagnostic for any specific condition.  The service treatment records are otherwise negative, and symptoms relating to prostatitis and prostatic hypertrophy were not recorded until after the Veteran's period of active service.  

To the extent that the Veteran might argue that his claimed urinary tract disability is the result of various exposures during Gulf War service, the Board notes that a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as assigning a specific diagnosis to urinary symptoms and linking any such disability to in-service any incident of service.  Given the Veteran's lack of demonstrated medical expertise, statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For these reasons, the Board concludes that the claim of entitlement to service connection for a urinary tract disability, to include urethral stricture and hematuria, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a urinary tract disability is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran maintains that he has a respiratory disability that is related to his deployment to Iraq in 2004 and 2005.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 C.F.R. § 3.159(c)(2).  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

VA treatment record currently associated with the claims file indicate that in May 2008, a nurse practitioner assessed COPD, and referred the Veteran to pulmonology for a complete work up.  However, no record of such appears in the claims file.  The packet of July 2007 to March 2009 VA treatment records associated with the claims file by the RO appear to include solely mental health records.  On remand complete VA records covering the entirety of the appeal period must be secured.

The duty to assist also includes obtaining any necessary examinations.  On VA examination in November 2011, the examiner noted that a chest X-ray was normal.  She concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that the Veteran had anatomically and physiologically normal lungs, and that therefore, no nexus to active duty service could be established.  She pointed out that the previous restrictive component seen on pulmonary function tests was attributed to deconditioning and obesity, and not an actual lung condition itself.  She did not, however, address September 2006 spirometry finding indicating minimal obstruction with no significant response to bronchodilators, or medical statements suggesting COPD.  The examiner should be asked to again review the claims file, including any additional records obtained as the result of this remand and the September 2006 spirometry report, and render an opinion regarding the etiology of any respiratory disability noted during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the VA medical center in Saginaw, Michigan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2008 to April 2012, and April 2013 to the present.

2.  Return the claims file to the November 2011 VA examiner; if she is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should determine whether there are any objective medical indications that the Veteran has suffered from a chronic disability manifested by respiratory symptoms at any time during the period from December 2005 to the present.  Obstructive and restrictive symptomatology and findings must both be addressed.

The examiner should specifically determine whether the Veteran's respiratory complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether she is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported respiratory symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


